DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4, 5, 7 is/are objected to because of the following informalities:  
As to claim 4, “the opposing sides” in line 2 should be amended to “
Claim 5 is objected to as it depends from claim 4.
Claim 7 recites “when the first end is a fully extended position”.  This should likely be amended to read “when the first end is in a fully extended position”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 3,977,574).

As to claim 2, Thomas discloses the method of Claim 1, wherein the pawl includes a claw (curved + pointed end of pawl 30 that contacts rack 26) positioned at the second end thereof and the plunger includes a stem portion (central portion of 22 that includes at least rack 26), and the applying comprises engaging the claw with the stem portion (see Fig. 1, lines 41-47 col. 2).
As to claim 3, Thomas discloses the method of Claim 2, wherein the stem portion comprises a vertical appendage (each tooth of rack 26 being interpreted as a vertical appendage) and a horizontal appendage (annular stop 46), and wherein during the applying, the claw engages the vertical appendage to provide an axial force to drive the plunger towards a proximal end of the syringe (see Fig. 1, lines 45-66 col. 1, lines 41-47 col. 2).
As to claim 6, Thomas discloses the method of Claim 2, wherein the stem portion comprises a vertical appendage (gripping knob 24) and a horizontal appendage (each tooth of rack 26 being interpreted as a horizontal appendage), and the applying comprises engaging the claw with the 
As to claim 7, Thomas discloses the method of Claim 1, wherein the pawl is coupled to the handle through a hinge at the first end (hingedly coupled at 66), the pawl having a generally sinusoidal shape with the first end terminating at the hinge (Fig. 1), and wherein during the applying, the first end curves towards a proximal end of the syringe when the first end is a fully extended position in use so as to translate the substantially perpendicular force to the axial movement (see Fig. 1, lines 45-66 col. 1, lines 41-47 col. 2).
As to claim 10, Thomas discloses the method of Claim 1, wherein the pawl is spring-coupled to the handle at the second position through a compression spring (spring 68; Fig. 1).
As to claim 14, Thomas discloses a method of dispensing a medicinal fluid in a predetermined dosage for treatment of a patient, the method comprising applying a force to translate a handle (32) of an extrusion accessory (actuator 12), coupled to a conventional syringe (14), in a direction that is substantially perpendicular relative to a longitudinal axis of the syringe (see Fig. 1, lines 41-47 col. 2; clear from orientation of handle 32 that force is applied substantially perpendicular), the syringe comprising a cylindrical body (“disposable pipet barrel” seen in Figs. 1-2) in which the medicinal fluid is disposed (lines 24-33 col. 2), a flange portion (16) extending radially outwardly from the cylindrical body at a distal portion thereof (Figs. 1-2), and a plunger (22) reciprocally disposed within the cylindrical body (see para beginning line 45 col. 1), the extrusion accessory comprising a pawl (30) having first (end at 66) and second (opposite end that contacts rack 26) ends and being hingedly and rotatably coupled relative to the handle at the first end of the pawl (see lines 61-68 col. 2) and coupled at a position between the first and second ends (“coupled” with spring 68 which maintains pawl contact with rack 28), wherein the application of force to the handle moves the second end of the pawl for engaging with and pushing the plunger of the syringe axially for extruding the medicinal fluid from the cylindrical body of the syringe (see Fig. 1, lines 41-47 col. 2).
As to claim 15, Thomas discloses the method of Claim 14, wherein the pawl includes a claw (curved + pointed end of pawl 30 that contacts rack 26) positioned at the second end thereof and the plunger includes a stem portion (central portion of 22 which includes at least the rack 26), the engaging the second end of the pawl with the plunger comprising engaging the claw with the stem portion (see Fig. 1, lines 41-47 col. 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
As to claim 12, Thomas discloses the method of Claim 1 as described above. While Thomas does not expressly recite wherein the applying comprises applying the substantially perpendicular force at an angle of between about 1 degree and about 20 degrees relative to a line normal to the longitudinal axis of the syringe, it can be seen based off the shape and orientation of trigger 32 as seen in Fig. 1, that a force that is substantially perpendicular, e.g. within about 1 degree and about 20 degrees relative to a line normal to the longitudinal axis of the syringe, could be used to administer an aliquot dose. Thus based off of Thomas, one having ordinary skill in the art before the effective filing date of the present invention would have found it obvious to use Thomas such that the applying could comprise applying the substantially perpendicular force at an angle of between about 1 degree and about 20 degrees relative to a line normal to the longitudinal axis of the syringe to dispense a dose.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 1 above, and further in view of Hoffman et al. (US 5,019,053).

Hoffman teaches wherein coupling an extrusion accessory (finger grasp 26) to the syringe comprises attaching the attachment portion to the flange portion (28) of the syringe (2) by a snap fit (see Figs. 1-2 and lines 40-48 col. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the method of Thomas such that coupling the extrusion accessory to the syringe comprises attaching the attachment portion to the flange portion of the syringe by a snap fit. One would have been motivated to do so as Hoffman teaches a snap fit as a known means for placing a syringe in locking engagement with an extrusion accessory (see Figs. 1-2 and lines 40-48 col. 3 of Hoffman).

Allowable Subject Matter
Claims 4-5, 8-9, 11, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, while Leonard (US 4,581,022, cited previously and hereafter ‘Leonard’) in view of Yamagata (US 5,823,998, cited previously) teaches the method of claim 3 as described previously, Leonard/Yamagata are silent to wherein the pawl includes a split at the second end thereof, wherein during the applying, the opposing sides of the horizontal appendage are engaged with corresponding opposing sides of the split pawl while straddling without contacting the vertical appendage in combination with the limitations of claim 3.
Claim 5 depends from claim 4.
As to claim 8, while Leonard in view of Yamagata teaches the method of claim 1 as described previously, Leonard/Yamagata are silent to wherein a proximal end of the syringe comprises a luer tip 
Claim 9 depends from claim 8.
As to claim 11, while Leonard in view of Yamagata and Brickson teaches the method of claim 10 as described previously, Leonard/Yamagata/Brickson are silent to further comprising permitting the pawl and handle to be urged to a reset position via action of the spring-coupling such that the pawl is pulled towards the handle in combination with the limitations of claims 1 and 10.
As to claim 17, Leonard discloses the method of claim 14 as described previously, but is silent to wherein the syringe comprises a luer tip attached to a cannula or needle (the proximal end of carpule 5, which is what was interpreted as the syringe, is located within support 4 – while support 4 constitutes what appears to be a luer tip, carpule 5 does not), and wherein the applying comprises extruding the predetermined dosage of medicinal fluid from the syringe by pushing the plunger to introduce the medicinal fluid through the needle from the syringe and into a target region of a patient for tissue bulking, augmentation or reconstructive purposes in combination with the limitations of claim 14.
Claims 18-19 depend from claim 17.
As to claim 20, Leonard discloses the method of claim 14 as described previously. Leonard is silent to wherein the pawl is spring-coupled to the handle at the second position through a compression spring (the spring 21 of Leonard appears to be a torsional spring, not a compression spring), the method further comprising permitting the pawl and handle to be urged to a reset position via action of the spring-coupling such that the pawl is pulled towards the handle. And while Brickson teaches a compression spring 31 (see in Fig. 1), Brickson is also silent to permitting its pawl (29) and its handle (lever 25) to be urged to a reset position via action of the spring-coupling such that the pawl is pulled towards the handle, therefore the limitations of claim 20 in combination with those of claim 14 are being considered non-obvious over the prior art.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/James D Ponton/Primary Examiner, Art Unit 3783